Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Terminal Disclaimer
The terminal disclaimer filed on 7/27/22 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US 10156703 and US10823941 has been reviewed and is accepted.  The terminal disclaimer has been recorded.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 8 is/are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by Liao et al. (US9733455).
Regarding claim 8, Liao et al teaches an optical imaging system comprising:
a first lens (110) having a negative refractive power (see Table 1 and figure 1);
a second lens (120) having a meniscus shape and a refractive power,
a third lens (130) having a positive refractive power,
a fourth lens (140) having a refractive power;
a fifth lens (150) having a refractive power; and
a sixth lens (160) having a refractive power,
wherein the first to sixth lenses are sequentially arranged in ascending numerical order along an optical axis from an object side of the optical imaging system toward an imaging plane of the optical imaging system, and
wherein 0 < TTL/FOV < 0.1 (value is approximately 0.042), where TTL is a distance along the optical axis from an object-side surface of the first lens to the imaging plane and FOV is an angle of view of the optical imaging system.
Claim(s) 9 is/are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by Liao et al (US20170115470).
Regarding claim  9, Liao et al teaches an optical imaging system comprising:
a first lens (510) having a negative refractive power:
a second lens(520) having a meniscus shape and a refractive power,
a third lens (530) having a positive refractive power;
a fourth lens (540) having a refractive power;
a fifth lens (550) having a refractive power; and
a sixth lens (560) having a refractive power,
wherein the first to sixth lenses are sequentially arranged in ascending numerical order along an optical axis from an object side of the optical imaging system toward an imaging plane of the optical imaging system, and 3.0 < TTL/f < 4.0 (value is approximately 3.04 (paragraph 149)), where TTL is a distance along the optical axis from an object-side surface of the first lens to the imaging plane and f is a total focal length of the optical imaging system.
Allowable Subject Matter
Claims 1-7 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  prior art fails to fairly suggest an optical imaging system comprising: a first lens having a negative refractive power and a concave image-side surface along an optical axis; a second lens having a positive refractive power and a concave image-side surface along the optical axis: a third lens having a refractive power and a convex object-side surface along the optical axis; a fourth lens having refractive power and a convex object-side surface along the optical axis; a fifth lens having positive refractive power, a concave object-side surface along the optical axis, and a convex image-side surface along the optical axis; and a sixth lens having a negative refractive power, wherein the first to sixth lenses are sequentially arranged in ascending numerical order along an optical axis from an object side of the optical imaging system toward an imaging plane of the optical imaging system and satisfying the claimed condition as recited in claim 1.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALICIA M HARRINGTON whose telephone number is (571)272-2330. The examiner can normally be reached Monday-Friday 9:30 am -6 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Pham can be reached on (571)272-3689. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALICIA M HARRINGTON/Primary Examiner, Art Unit 2872